Citation Nr: 1727731	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-52 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for additional development.  In an October 2016 substantive appeal, the Veteran stated that he believed he had bilateral hearing loss due to acoustic trauma from flying helicopters in the U.S. Army.  He noted that a June 2015 VA examiner did not address records from his time in the Reserves, which indicated that his hearing worsened.  The Veteran submitted copies of audiological examinations from October 1985 and January 1990.  Although the January 1990 examination report was in the claims file, the quality of the copy available was poor, and as the VA examiner did not discuss the Veteran's Reserves records, it is unclear whether the examiner reviewed it.  

The June 2015 VA examiner opined that given that the Veteran's hearing sensitivity remained within normal limits at discharge and that no significant threshold shifts were observed between his audiological evaluations in January 1964 and September 1966, the claimed hearing impairment in the right and left ears are less likely than not caused by or a result of military noise exposure.  The VA examiner did not address the Veteran's audiological examination records from the years following service, including Reserves records from December 1972, October 1975, June 1981, October 1985 and January 1990.  As the VA examiner did not address the Reserves records, and the Veteran has submitted a more legible copy of the January 1990 examination report, the Board finds that the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Additionally, the Veteran indicated his hearing loss worsened during Reserve service.  As only active duty Reserve service (to include active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)) is qualifying service to establish service connection, additional development is necessary to identify the Veteran's dates of ACDUTRA and INACDUTRA. Therefore, an attempt should be made to obtain the Veteran's complete Reserve records, including the dates of ACDUTRA and INACDUTRA.  The VA examiner should provide an opinion as to whether any hearing loss was caused or aggravated during a period of ACDUTRA or INACDUTRA during Reserve service.  

Finally, VA treatment records indicate the Veteran is receiving treatment at a VA Medical Center.  The most recent VA treatment records of record are from July 2015.  As the records may be relevant to the claim, VA treatment records from July 2015 to present should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any dates of active duty in the Reserves (including ACDUTRA and INACDUTRA) during which he alleges his hearing loss was incurred or aggravated.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, obtain the following:

a) The Veteran's complete Reserves records, including any dates of ACDUTRA and INACDUTRA; and

b) VA the Veteran's treatment records from July 2015 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file,  forward the Veteran's electronic claims file to a VA clinician of appropriate audiological expertise, to respond to the following questions:

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear had its onset in active duty or is causally related to noise exposure during that time. 

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear was incurred in or aggravated by noise exposure during any period of ACDUTRA or INACDUTRA during Reserve service.  

The examiner must address the Veteran's competent report of noise exposure.  

The VA clinician must provide a complete rationale for any opinion expressed.  If the VA clinician determines that an examination is necessary to provide an opinion, the Veteran should be scheduled for a VA examination.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




